[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER
The parties having been heard in respect of Plaintiff's Pendente Lite Motion for Order That Answer Be Served in Response to Objection to Request for Production and Interrogatories (Motion #108), it is hereby ordered in respect of the Defendant's objections that they are:
Interrogatory #2: sustained.
Interrogatory #3 (a) through (g): sustained.
Interrogatory #25 (i): sustained.
Interrogatory #44: overruled.
Interrogatory #49 (e): sustained.
Interrogatory #50: sustained as to any periods prior to October 1, 1993. CT Page 13194
Interrogatory #51: sustained as to any periods prior to October 1, 1993.
Interrogatory #63: sustained as to any period prior to October 1, 1993.
Interrogatory #78 and #78 (a): sustained as to any period prior to October 1, 1993.
Interrogatories #84 and #85: sustained as to any period prior to October 1, 1993.
Interrogatories #86 and #86 (a): sustained as to any period prior to October 1, 1993.
Interrogatory #87: sustained as to any period prior to October 1, 1993.
Interrogatory #88: sustained. Defendant shall produce a list of all assets owned by him as of October 1, 1993 and, if materially different, as of May 13, 1994.
Interrogatory #89: overruled as to any non-expert witness whom you presently intend to call or reasonably anticipate calling.
Interrogatory #90 (a) through (c): overruled as to any expert witnesses whom you intend to call.
Interrogatory #91 (a) through (d): overruled.
Production #1: sustained as to any tax returns for the 1992 calendar year and in the year prior thereto.
Solomon, J.